     Case 3:17-cr-00337-K Document 89 Filed 07/21/21       Page 1 of 6 PageID 418



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §   NO. 3:17-CR-337-K
                                             §
SABRINA ALEXANDER                            §
WEIGHTMAN


           ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Rebecca Rutherford for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

her right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. The Court finds that Defendant violated the

terms of her supervised release and ORDERS Defendant’s supervised release is

REVOKED. The Court sentences her to TIME SERVED, with an additional six-

month term of supervised release to follow.            The Court further ORDERS

Defendant, upon her release, to participate in a 30-day program of inpatient substance

abuse therapy and counseling, as approved by the probation office.

PAGE 1
     Case 3:17-cr-00337-K Document 89 Filed 07/21/21       Page 2 of 6 PageID 419



        In addition to the conditions imposed in previous Judgments filed in this

criminal case on November 28, 2017 and February 12, 2020, the following mandatory

and additional conditions apply to the additional term of supervised release:

1.      The defendant must report to the probation office in the district to which the

defendant is released within 72 hours of release from the custody of the Bureau of

Prisons.

2.      The defendant shall not commit another federal, state, or local crime.

3.      The defendant shall not unlawfully possess a controlled substance. The

defendant shall refrain from any unlawful use of a controlled substance. The defendant

shall submit to one drug test within 15 days of release from imprisonment and at least

two periodic drug tests thereafter as determined by the Court.

4.      The defendant shall also comply with the standard conditions recommended by

the U.S. Sentencing Commission and shall comply with the following m additional

conditions:

        1.    The defendant shall participate in a program (inpatient and/or

outpatient) approved by the probation officer for treatment of narcotic, drug or alcohol

dependency that will include testing for the detection of substance abuse, which will

include testing for the detection of substance use or abuse. The defendant shall abstain

from the excessive use of alcohol and/or other intoxicants during and after completion

of treatment. The defendant shall contribute to the costs of services rendered at the

rate of at least $25 per month.


PAGE 2
   Case 3:17-cr-00337-K Document 89 Filed 07/21/21         Page 3 of 6 PageID 420



      2.     The defendant shall participate in mental health treatment services as

directed by the probation officer until successfully discharged. These services may

include medications prescribed by a licensed physician. The defendant shall contribute

to the costs of services rendered (copayment) at a rate of at least $25 per month.

      The Standard Conditions of Supervised Release are as follows:

      As part of your supervised release, you must comply with the following standard

conditions of supervision. These conditions are imposed because they establish the

basic expectations for your behavior while on supervision and identify the minimum

tools needed by probation officers to keep informed, report to the court about, and

bring about improvements in your conduct and condition.

       1.    You must report to the probation office in the federal judicial district

      where you are authorized to reside within 72 hours of your release from

      imprisonment, unless the probation officer instructs you to report to a different

      probation office or within a different time frame.

      2.     After initially reporting to the probation office, you will receive

      instructions from the court or the probation officer about how and when you

      must report to the probation officer, and you must report to the probation

      officer as instructed.

      3.     You must not knowingly leave the federal judicial district where you are

      authorized to reside without first getting permission from the court or the

      probation officer.


PAGE 3
  Case 3:17-cr-00337-K Document 89 Filed 07/21/21         Page 4 of 6 PageID 421



     4.      You must answer truthfully the questions asked by your probation officer.

     5.      You must live at a place approved by the probation officer. If you plan to

     change where you live or anything about your living arrangements (such as the

     people you live with), you must notify the probation officer at least 10 days

     before the change. If notifying the probation officer in advance is not possible

     due to unanticipated circumstances, you must notify the probation officer

     within 72 hours of becoming aware of a change or expected change.

     6.      You must allow the probation officer to visit you at any time at your home

     or elsewhere, and you must permit the probation officer to take any items

     prohibited by the conditions of your supervision that he or she observes in plain

     view.

     7.      You must work full time (at least 30 hours per week) at a lawful type of

     employment, unless the probation officer excuses you from doing so. If you do

     not have full-time employment you must try to find full-time employment,

     unless the probation officer excuses you from doing so. If you plan to change

     where you work or anything about your work (such as your position or your job

     responsibilities), you must notify the probation officer at least 10 days before

     the change. If notifying the probation officer at least 10 days in advance is not

     possible due to unanticipated circumstances, you must notify the probation

     officer within 72 hours of becoming aware of a change or expected change.




PAGE 4
  Case 3:17-cr-00337-K Document 89 Filed 07/21/21         Page 5 of 6 PageID 422



     8.    You must not communicate or interact with someone you know is

     engaged in criminal activity. If you know someone has been convicted of a

     felony, you must not knowingly communicate or interact with that person

     without first getting the permission of the probation officer.

     9.    If you are arrested or questioned by a law enforcement officer, you must

     notify the probation officer within 72 hours.

     10.   You must not own, possess, or have access to a firearm, ammunition,

     destructive device, or dangerous weapon (i.e., anything that was designed, or

     was modified for, the specific purpose of causing bodily injury or death to

     another person such as nunchakus or tasers).

     11.   You must not act or make any agreement with a law enforcement agency

     to act as a confidential human source or informant without first getting the

     permission of the court.

     12.   If the probation officer determines that you pose a risk to another person

     (including an organization), the probation officer may require you to notify the

     person about the risk and you must comply with that instruction. The probation

     officer may contact the person and confirm that you have notified the person

     about the risk.




PAGE 5
  Case 3:17-cr-00337-K Document 89 Filed 07/21/21      Page 6 of 6 PageID 423



     13.   You must follow the instructions of the probation officer related to the

     conditions of supervision.

           SO ORDERED.

           Signed July 21st, 2021.

                                     _______________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE




PAGE 6
